Exhibit 10.32

 

STOCK AGREEMENT

 

This STOCK AGREEMENT (“Agreement”) is entered into as of March 5, 2020, by and
among COMSOVEREIGN HOLDING CORP., a Nevada corporation (“COMSovereign”) and Mark
Vanderbeek, a Canadian resident and citizen, (“Lender”).

 

WHEREAS, COMSovereign has arranged and will benefit directly and indirectly from
a loan being provided to COMSovereign’s subsidiary, Sovereign Plastics LLC, by
the Lender in the principal amount of up to FIVE HUNDRED THOUSAND DOLLARS and
00/100 ($500,000.00) pursuant to that certain OID Promissory Note of even date
herewith by and between COMSovereign, as parent, Sovereign Plastics, LLC, as
borrower, and the Lender, as lender (hereinafter the “Note”); and

 

WHEREAS, as a condition to the agreement of the Lender entering into the Note
and the making of the requested Term Loan thereunder, as further consideration
for Lender making the Term Loan, COMSovereign, agreed, on the day of the closing
of the Term Loan pursuant to the Note, to sell and issue to Lender
Fifty-Thousand (50,000) shares of the common stock of COMSovereign for the
purchase price of One Cent ($0.01) per share (the “Shares”).

 

NOW, THEREFORE, in consideration of the premises and as further consideration
for Lender making the Term Loan and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, COMSovereign and
Lender agree as follows:

 

1. Delivery of Shares. Upon the date of the closing of the Term Loan
contemplated by the Note, Lender shall pay COMSovereign the amount of $500.00 as
payment for the Shares. COMSovereign shall issue and deliver the shares in
electronic form into the Lenders book-entry account at the transfer agency. The
Shares shall be validly issued, unencumbered and non-assessable.

 

2. Representations and Warranties of COMsovereign. COMSovereign represents and
warrants to Lender that COMSovereign is duly authorized and has obtained all
necessary consents and approvals required by its corporate governance documents,
required by applicable law, or, necessary to be obtained from any governmental
authorities and third parties which are required for the valid and binding
issuance and delivery of the Shares by COMSovereign to Lender.

 

3. Acknowledgments. COMSovereign hereby acknowledges that (i) a breach of this
Agreement shall be a breach of and an event of default under the Note, and, (ii)
the Shares shall be consideration earned by Lender upon Lender entering into the
Note.

 

4. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
principles of conflicts of law. Jurisdiction shall lie in New York with respect
to all disputes, controversies, claims, actions and similar proceedings arising
under this Agreement and the performance hereof by either party.

 

SIGNATURE PAGE FOLLOWS

 



 

 

 

IN WITNESS WHEREOF, each COMSovereign and Lender have each caused their duly
authorized officer, member or manager, as applicable, to be duly executed as of
the date first above written.

 

  COMSOVEREIGN HOLDING CORP.       By:  /s/ Daniel L. Hodges     Name: Daniel L.
Hodges     Title: Chairman and CEO

 

  MARK VANDERBEEK       By:  /s/ Mark Vanderbeek     Name: Mark Vanderbeek

 

 

 

 

 